Name: Commission Regulation (EEC) No 1881/81 of 8 July 1981 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7 . 81 Official Journal of the European Communities No L 187/23 COMMISSION REGULATION (EEC) No 1881 /81 of 8 July 1981 fixing the export refunds on poultrymeat Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2 25 % , a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organ ­ ization of the market in poultrymeat (*), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2779/75 of 29 October 1975 (3 ), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the present situation on the market in poul ­ trymeat that the refund should be fixed ' at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 9 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 9 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1981 . For the Commission The President Gaston THORN (!) OJ No L 282, 1 . 11 . 1975, p . 77. (2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 282, 1 . 11 . 1975, p . 90 . No L 187/24 Official Journal of the European Communities 9 . 7 . 81 ANNEX to the Commission Regulation of 8 July 1981 fixing the export refunds on poultrymeat CCT heading No Description Refund ECU/ 1 00 units 01.05 Live poultry, that is to say, fowls, ducks , geese , turkeys and guinea fowls : For all exports except to the United States of America : A. Of a weight not exceeding 185 g, known as 'chicks' : I. Turkeys and geese II . Other 3-50 1-70 ECU/ 1 00 kg 02.02 Dead poultry (that is to say fowls , ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : For all exports except to the United States of America : A. Whole poultry : L Fowls : a) Plucked and gutted, with heads and feet, known as '83 % chickens' b) Plucked and drawn , without heads and feet but with hearts, livers and gizzards, known as '70 % chickens ' c) Plucked and drawn , without heads and feet and without hearts , livers and gizzards , known as ' 65 % chickens ' II . Ducks : a) Plucked, bled, not drawn or gutted with heads and feet, known as '85 % ducks' b) Plucked and drawn without heads and feet, with hearts , livers and gizzards known as '70 % ducks' c) Plucked and drawn without heads and feet, without hearts, livers and gizzards , known as '63 % ducks' IV. Turkeys : a) Plucked and drawn, without heads and feet but with necks, hearts , livers and gizzards , known as ' 80 % turkeys' b) Plucked and drawn , without heads and feet and without necks, hearts , livers and gizzards, known as '73 % turkeys ' 13-50 13-50 13-50 17-00 17-00 17-00 13-00 1300 B. Poultry cuts (excluding offals) : II . Unboned (bone-in) : a) Halves or quarters : 1 . Of fowls 2 . Of ducks 4. Of turkeys b) Whole wings, with or without tips d) Breasts and cuts of breasts : 2 . Of turkeys 3 . Of other poultry e) Legs and cuts of legs : 2. Of turkeys aa) Drumsticks and cuts of drumsticks bb) Other 3 . Of other poultry 15-00 19-00 15-00 10-00 21-00 22-00 10-00 18-00 20-00